WOOD, Chief Judge,
concurring in part and dissenting in part.
This case presents two issues: whether the district court erred when it refused to allow Kevin Reed to withdraw the guilty plea he entered on the fourth day of trial; and whether the court committed procedural error when it said nothing during the sentencing hearing about Reed’s principal argument in mitigation. Like my colleagues, I find no error in the first point, and so I join Part II.A. of the opinion. With respect to the second point, my colleagues acknowledge in Part II.B. that the transcript of the sentencing hearing gives us no confidence that the judge at that time considered Reed’s argument based on extraordinary family circumstances. They believe that this serious flaw can be overlooked, however, because well after sentence was pronounced, the judge issued a written memorandum that addressed this point. In my view, that was not enough. I would therefore reverse and remand for resentencing.
The statute governing sentencing procedure reads as follows:
The court, at the time of sentencing, shall state in open court the reasons for its imposition of the particular sentence ....
18 U.S.C. § 3553(c) (emphasis added). This language is not ambiguous: it requires the district judge to state her reasons for the sentence and to announce her final sentencing decision “in the [sentencing] hearing itself.” United States v. Dill, 799 F.3d 821, 826 (7th Cir. 2015). In keeping with this rule, we often have advised that “[district judges must approach revocation and sentencing hearings with an open mind and consider the evidence and arguments presented before imposing punishment.” Id. at 825 (citations omitted) (emphasis added).
My colleagues are correct that we do encourage district judges to provide a written statement amplifying their reasons for sentencing. Any written statement is included in the record, and we may use it to interpret what the district judge said at the sentencing hearing. See ante at 473 (citing United States v. Pape, 601 F.3d 743 (7th Cir. 2010)). But there is a critical difference between amplifying reasons already given at the sentencing hearing and adding new, untested reasons. We face the latter situation, because in Reed’s case the district court said nothing about Reed’s *475principal argument in mitigation: the extraordinary hardship that his absence would inflict on his wife, who has a disabling illness, and his three children, one of whom is also disabled. The fact that well after the sentencing hearing, at a time when Reed had no ability to comment, the judge announced that he found these hardships to be outweighed by other factors does not help.
If written statements can introduce entirely new lines of reasoning in support of the sentence, we might as well not have the oral proceeding at all. Yet it is well established that “[a] sentence pronounced in a defendant’s presence prevails over a written sentence when the two conflict.” United States v. McHugh, 528 F.3d 538, 539 (7th Cir. 2008) (citing United States v. Makres, 851 F.2d 1016 (7th Cir. 1988)). That rule tells us that the in-court sentencing hearing is the main event, and it cannot be “patched up” later with (as far as this record reveals) a post hoc justification for the court’s ultimate choice of a sentence. Even if the written reasons seem reasonable, as they do here, when they are not provided before the decision is made we cannot say with confidence whether the judge thought of them prior to or following his sentencing decision. Nor do we know whether additional evidence or argument on the defendant’s part might have influenced the judge’s weighing of the mitigating and aggravating factors.
Regrettably, nothing that the district court said during the sentencing hearing reveals any consideration of the hardships to Reed’s family — hardships that Reed was trying to call to the court’s attention. The only thing the court said about his family was that he had been a “wonderful” father, husband, and brother. That alone, however, was weak evidence to balance against the fraud Reed had committed, and it had nothing to do with Reed’s actual argument in mitigation. My colleagues “see no value in remanding for an oral repetition of what was said in writing.” Ante at 474. I do not agree with them. We have held that a judge must consider a defendant’s principal mitigating arguments and have reversed when the judge does not do so. See United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). Our decision in United States v. Garcia-Segura, 717 F.3d 566 (7th Cir. 2013), offers a procedure designed to ensure that the defendant’s principal arguments in mitigation have been addressed before the court imposes its sentence. Neither that procedure nor any adequate substitute took place in this case. I would remand for resentencing, and I therefore respectfully DISSENT from Part II.B. of the opinion.